Case 15-17386-amc          Doc 52     Filed 06/11/19 Entered 06/11/19 14:49:08                   Desc Main
                                      Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: Michael Babatunde Olanrewaju
 Robin Lynne Olanrewaju aka Robin L Roberts                                       Chapter 13
                            Debtor(s)

 MIDFIRST BANK
                                 Moving Party                                NO. 15-17386 AMC
               vs.

 Michael Babatunde Olanrewaju
                                                                            11 U.S.C. Section 362
 Robin Lynne Olanrewaju aka Robin L Roberts
                            Debtor(s)

 and William C. Miller Esq.
                                 Trustee


                                    CERTIFICATION OF DEFAULT

       I, Kevin G. McDonald, Esquire, attorney for Moving Party, certify that Debtor(s) has/have
 defaulted upon the terms of the Stipulation. It is further certified that the attached notice dated April 23,
 2019 was served upon the Debtor(s) and Debtor’s Attorney on said date. Subsequent to said notice, the
 Debtor(s) has/have failed to cure the default. Accordingly, the Court shall enter the attached Order
 granting the Moving Party relief from the automatic stay.



                                                       /s/ Kevin G. McDonald, Esquire
                                                       Kevin G. McDonald, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       (215) 627-1322 FAX (215) 627-7734
                                                       Attorneys for Movant/Applicant



 June 11, 2019
